Order entered April 6, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00132-CV

                     JEFFORY G. SNOWDEN, Appellant

                                     V.

                    BRIAN RAVKIND, ET AL., Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-02116-2018

                                   ORDER

      Before the Court is appellant’s April 2, 2020 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to June 2, 2020.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE